               Case 5:21-cv-00754-XR Document 4 Filed 08/13/21 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION
 MANDY ANDERSON LOPEZ                          §
 and                                           §
 3RD FLOOR TERRITORIES, LLC,                   §
                                               §
          Plaintiffs,                          §
                                               §           CASE NO. 5:21-CV-754-XR
 v.                                            §
                                               §
 PHH MORTGAGE CORPORATION,                     §
                                               §
          Defendant.                           §

                                     ADVISORY TO COURT

         Defendant, PHH Mortgage Corporation (“PHH MC” or “Defendant”), files this

Advisory to the Court regarding the Standing Order Concerning Removed Cases.

         (a)      Defendant PHH MC was not formally served with summons/citation prior to

removal, nor has PHH MC been formally served to date.

         (b)      No defendants were served prior to the time of removal that are citizens of

Texas. PHH MC is the only defendant and is not a citizen of Texas.

         (c)      No defendants were served prior to the time of removal who did not formally

join in the notice of removal. PHH MC is the only defendant.

         (d)      This case was removed from Bexar County, Texas.




Lopez v PHH-Advisory to Court.docx
          Case 5:21-cv-00754-XR Document 4 Filed 08/13/21 Page 2 of 2




Dated: August 13, 2021                         Respectfully submitted,

                                               DYKEMA GOSSETT PLLC

                                               /s/ Brett W. Schouest
                                               Brett W. Schouest
                                               Attorney in Charge
                                               State Bar No. 17807700
                                               bschouest@dykema.com
                                               112 E. Pecan, Suite 1800
                                               San Antonio, Texas 78205
                                               Telephone: (210) 554-5500
                                               Facsimile: (210) 226-8395

                                               Amelia H. Marquis
                                               Texas State Bar No. 24097512
                                               amarquis@dykema.com
                                               1717 Main Street, Suite 4200
                                               Dallas, Texas 75201
                                               Ph: (214) 462-6400
                                               Fax: (214) 462-6401

                                               ATTORNEYS FOR DEFENDANT


                             CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document has been served on the following

counsel of record via the court’s ECF filing system, via mail and via email on August 13,

2021, in accordance with the Federal Rules of Civil Procedure:

      Scott Simpkins
      The Simpkins Law Firm
      816 Camaron, Suite 1.15
      San Antonio, Texas 78212
      simpkinslawfirm@gmail.com

                                         /s/ Brett W. Schouest
                                         Brett W. Schouest




                                           2
